Tenney, J.
This suit is for a specific performance of a contract, in writing, to sell land, in the following words and figures, viz.: —
“North Lincoln, Oct. 24, 1853.
“Received of Thomas M. Jordan, Esq., thirty dollars, on account of a lot of land, joining a small tract now occupied by Michael Micue; and when said Jordan fulfils an agreement, in relation to a line fence, then he is to have a deed of the same, for which this amount is in part.
" C. J. Pay.”
And the bill alleges, that the land, so agreed to be sold and conveyed, is that which is described therein, by courses and distances, metes and bounds.
*132The defendant demurs generally to the bill, and as a ground against the power of the Court, to decree a specific performance, as prayed for, the statute of frauds is insisted on.
The memorandum signed by the defendant, is defective. It should have described the land with such certainty, that it could be understood from the writing itself, without parol proof; unless that appears in the writing itself, or by some reference, contained in it, to something else, which is certain, it does not comply with the statute. Blagden v. Bradbear, 12 Vesey, 446; Tawney v. Crowther, 3 Bro. 318; Bagdell v. Drummond, 11 East, 142; Parkhurst v. Van Cortland, 1 Johns. Ch. 273.
By the memorandum, the only description of the lot is, that it .is joining a small tract, now occupied by Michael Mi-cue, and there is in the writing no reference, by which the land can be determined with any greater certainty, than by the memorandum. The location, size and shape of the lot, are entirely wanting in the description, and without a resort to parol evidence, it would be impossible to ascertain .what land was intended to be the subject of the agreement; and it forms no ground for a specific performance.
Demurrer sustained. — Bill dismissed with costs.